UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-1582



In Re: DOROTHY P. LITZENBERG,

                                              Plaintiff - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(MISC-94-67)


Submitted:   June 5, 1998                  Decided:   June 24, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dorothy P. Litzenberg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying various

motions in Appellant’s civil action.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.   In

Re: Litzenberg, No. MISC-94-67 (D. Md. Apr. 13, 1998). We deny

Appellant’s Emergency Motion For ExParte [sic] Order to Compel

Payment and her motion for recusal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2